DETAILED ACTION
This is the first Office action on the merits. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/20/2019 and 01/27/2020 were considered by the examiner.
	
Drawings
The drawings are objected to because:
In FIG. 1B, the label “IF” is used, but is never referenced in the specification. It is assumed from the abbreviation that this is meant to refer to interdigitated fingers. Please amend the drawing or specification to clarify this.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, starting on page 18, the abbreviations “EM”, “OM”, and “OE” are used for the optical emitter, while the drawings exclusively use the abbreviation “OE”. Please amend the specification to use a consistent label for this element.
Throughout the specification, starting on page 20, the abbreviations “RR” and “RB” are used for the reference beam. Please amend the specification to use a consistent label for this element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the measurement detector” in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 4 nor claim 1, upon which it depends, make any reference to a “measurement detector”. It is assumed, for the purposes of examination that this is meant to refer to “the main detector” referenced in claim 1. Please amend this claim to clarify what is meant by this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Renard et al. US 20180006182 A1).

Regarding claim 1 Renard et al. teaches an optical sensor module for time-of-flight measurement, having an optical emitter, a main detector and a reference detector arranged in or on a carrier (FIG. 1B, substrate 12, light-emitting device 16, image sensor 22, and reference sensor 24, Paragraphs [0014], [0021], [0025], and [0030]. Emitter and both sensors are arranged on a substrate acting as the carrier.), further comprising: 
an opaque housing with a first chamber and a second chamber separated by a light barrier and having a cover section (FIG. 1B, image sensor die 14, cap 18, cavity 30, sidewalls 42, cover 44, and inner wall 46, Paragraphs [0024] and [0026]. The cap is an opaque housing for the module with the cover acting as a cover section. The first chamber is cavity 30 that the light-emitting device is positioned in, while the second chamber is the open space surrounding image sensor 22. The inner wall and image sensor die act as light barriers. Although the image sensor die is partly transparent, the thickness of it between the image sensor and the light-emitting device means that a far larger portion of light will be blocked compared to what is allowed through light transmissive layer 20.); wherein the housing is arranged on the carrier such that 
the optical emitter is located inside the first chamber (FIG. 1B, light-emitting device 16 and cavity 30, Paragraph [0024]. The light-emitting device is located in cavity 30, which acts as the first chamber.), the main detector is located inside the second chamber (FIG. 1B, cap 18 and image sensor 22, Paragraph [0026]. The image sensor is located in a separate chamber, which acts as the second chamber.), the reference detector is located outside the first chamber (FIG. 1B, reference sensor 24 and cavity 30, Paragraph [0030]. The reference sensor is located outside of the cavity, and thus out of the first chamber.), and 
a main surface of the cover section is positioned opposite the carrier (FIG. 1B, substrate 12 and cover 44, Paragraph [0026]. The cover is located opposite of the cap. The inner wall of the cover acts as the main surface.); and wherein
the optical emitter is arranged and configured to emit light through a first aperture in the cover section (FIG. 1B, light-emitting device 16 and first transparent region 26, Paragraph [0027]. The first transparent region may be an open hole in the cover, and thus act as a first aperture.), and the main detector is arranged and configured to detect light entering the second chamber through a second aperture in the cover section (FIG. 1B, image sensor 22 and second transparent region 28, Paragraph [0027]. The second transparent region may be an open hole in the cover, and thus act as a second aperture.), and 
a reference path is established between the optical emitter and the reference detector inside the optical sensor module, and confined by the main surface of the cover section and the carrier (FIG. 1B, light-emitting device 16, cap 18, reference sensor 24, and inner wall 46, Paragraph [0030]. The described reference path between the emitter and the reference detector is located entirely within the cap.).

Regarding claim 2 Renard et al. teaches the optical sensor module according to claim 1, wherein the housing, the optical emitter and the reference detector are arranged such that at least a fraction of light to be emitted by the optical emitter along the reference path reaches the reference detector (FIG. 1B, light-emitting device 16, cap 18, reference sensor 24, and inner wall 46, Paragraph [0030]. Teaches that light that travels along a reference path inside the housing will reach the reference detector.).

Regarding claim 3 Renard et al. teaches the optical sensor module according to claim 1, wherein the main detector and/or the reference detector comprise a single-photon avalanche diode, SPAD, or an array of SPADs, and/or 
the optical emitter (OE) comprise a vertical-cavity surface-emitting laser, VCSEL, or a vertical-external- cavity surface-emitting-laser, VECSEL, configured to emit light (FIG. 1B, light-emitting device 16, Paragraph [0020]. The light-emitting device may be a VCSEL.).

Regarding claim 4 Renard et al. teaches the optical sensor module according to claim 1, wherein 
the reference detector and the measurement detector are combined into a single detector, or
the reference detector and the measurement detector are implemented as separate detectors (FIG. 1B, image sensor 22, and reference sensor 24, Paragraphs [0025], and [0030]. The sensors are separate.).

Regarding claim 9 Renard et al. teaches the optical sensor module according to claim 1, wherein the light barrier is designed as an optical power limiter which confines the reference path such that light emitted by the optical emitter along the reference path and towards the reference detector is attenuated when running past the light barrier (FIGS. 1B-D, light transmissive layer 20, Paragraphs [0024], [0033], and [0034]. Teaches that the light transmissive layer in the image sensor die, which acts as a light barrier, does limit the amount of optical power emitted by the light-emitting device, for both the main and reference paths. Thus, the light is attenuated when running past this portion of the light barrier.).

Regarding claim 12 Renard et al. teaches the optical sensor module according to claim 1, wherein 
the housing comprises a frame body laterally confining the first and second chambers (FIG. 1B, cap 18, sidewalls 42, cover 44, and inner wall 46, Paragraph [0026]. Teaches a frame body that surrounds the first and second chambers, along with the carrier.), and 
the cover section, frame body, and the light barrier are comprised by a continuous piece of material (FIG. 1B, cap 18, sidewalls 42, cover 44, and inner wall 46, Paragraph [0026]. The cap is composed of a single continuous piece of material, which includes the cover section, frame body, and an inner wall acting as part of the light barrier.).

Regarding claim 15 Renard et al. teaches a method for manufacturing an optical sensor module for time-of-flight measurement, the method comprising the steps of: 
arranging an optical emitter, a main detector and a reference detector in or on a carrier (FIG. 1B, substrate 12, light-emitting device 16, image sensor 22, and reference sensor 24, Paragraphs Paragraph [0014], [0021], [0025], and [0030]. Emitter and both sensors are arranged on a substrate acting as the carrier.),
providing an opaque housing having a cover section (FIG. 1B, cap 18, and cover 44, Paragraphs [0024] and [0026]. Cap acts as an opaque housing with the cover being a cover section.),
separating said housing into a first chamber and a second chamber by means of a light barrier (FIG. 1B, image sensor die 14, cap 18, cavity 30, sidewalls 42, cover 44, and inner wall 46, Paragraphs [0024] and [0026]. The first chamber is cavity 30 that the light-emitting device is positioned in, while the second chamber is the open space surrounding image sensor 22. The inner wall and image sensor die act as light barriers. Although the image sensor die is partly transparent, the thickness of it between the image sensor and the light-emitting device means that a far larger portion of light will be blocked compared to what is allowed through light transmissive layer 20.),
arrange the housing on the carrier such that the optical emitter is located inside the first chamber (FIG. 1B, light-emitting device 16 and cavity 30, Paragraph [0024]. The light-emitting device is located in cavity 30, which acts as the first chamber.), the main detector is located inside the second chamber (FIG. 1B, cap 18 and image sensor 22, Paragraph [0026]. The image sensor is located in a separate chamber, which acts as the second chamber.), and the reference detector is located outside the first chamber (FIG. 1B, reference sensor 24 and cavity 30, Paragraph [0030]. The reference sensor is located outside of the cavity, and thus out of the first chamber.), and such that a main surface of the cover section is opposite the carrier (FIG. 1B, substrate 12 and cover 44, Paragraph [0026]. The cover is located opposite of the cap. The inner wall of the cover acts as the main surface.); and wherein 
the optical emitter is arranged and configured to emit light through a first aperture in the cover section (FIG. 1B, light-emitting device 16 and first transparent region 26, Paragraph [0027]. The first transparent region may be an open hole in the cover, and thus act as a first aperture.), and the main detector is arranged and configured to detect light entering the second chamber through a second aperture in the cover section (FIG. 1B, image sensor 22 and second transparent region 28, Paragraph [0027]. The second transparent region may be an open hole in the cover, and thus act as a second aperture.), and 
a reference path is established between the optical emitter and the reference detector inside the optical sensor module, and confined by the main surface of the cover section and by the carrier (FIG. 1B, light-emitting device 16, cap 18, reference sensor 24, and inner wall 46, Paragraph [0030]. The described reference path between the emitter and the reference detector is located entirely within the cap.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. US 20180006182 A1), modified in view of Caley et al. (US 20150083900 A1).

Regarding claim 5 Renard et al. teaches the optical sensor module according to claim 1, wherein a front side (FS) of the optical emitter faces the main surface of the cover section and a backside of the optical emitter faces the carrier (FIG. 1B, substrate 12,  light-emitting device 16, and cover 44, Paragraph [0019]. Front side of the light-emitting device faces the cover, the back side faces the substrate.).

Renard et al. fails to teach, but Caley et al. does teach the reference detector is arranged below the backside of the optical emitter (FIG. 4A, reference detector 422, Paragraphs [0069], [0071], and [0077]. Teaches a reference detector located below the backside of an VCSEL.), and
	a fraction of light emitted by the optical emitter is emitted via the backside of the optical emitter (FIG. 4A, reference detector 422, Paragraph [0075]. The reference detector will receive a fraction of the light emitted from the VCSEL.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optical sensor taught by Renard et al. with the reference detector placement taught by Caley et al. The reasoning for this is that by placing the reference detector below the light-emitting device, it will take up less space along the substrate (Caley et al., Paragraph [0077]). This predictably will allow for a more compact design in the lateral direction, and thus reduce the overall size of the sensor module.

Regarding claim 13 Renard et al., modified in view of Caley et al. teaches the optical sensor module according to claim 1, further comprising a measurement unit (Caley et al., FIG. 2, proximity sensor 100, Paragraphs [0003] and [0004]. Proximity sensor contains circuitry for making time of flight measurements. The image sensor die taught by Renard et al. can also fulfill this role, per paragraphs [0025] and [0030].), wherein 
the main detector is configured to generate a measurement signal in response to light detected by the main detector (Caley et al., FIG. 2, proximity sensor 100 and radiation detector 104, Paragraph [0003]. Teaches a main detector that produces a measurement signal.), 
the reference detector is configured to generate a reference signal in response to light detected by the reference detector (Caley et al., FIG. 2, proximity sensor 100 and reference detector 108, Paragraphs [0004]. Teaches a reference detector that produces a measurement signal.), and 
the measurement unit is configured to compute a time- of-flight value depending on the measurement signal and the reference signal (Caley et al., FIG. 2, proximity sensor 100, Paragraphs [0003] and [0004]. Uses the reference signal to correct the main signal when performing a time of flight measurement.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optical sensor taught by Renard et al. with the time of flight measurement procedure taught by Caley et al. The reasoning for this is not only does Caley et al. teach a similar measurement device to Renard et al., with a main and reference detector connected to a common piece of circuitry, but it also removes error associated with control signal timing (Caley et al., Paragraph [0004]). This predictably makes for more accurate proximity measurement.

Regarding claim 14 Renard et al., modified in view of Caley et al. teaches the optical sensor module according to claim 13, wherein the measurement unit, the main detector and the reference detector are integrated into a single semiconductor die (Renard et al., FIG. 1B, image sensor die 14, image sensor 22, and reference sensor 24, Paragraphs [0017], [0025], [0030]. The image sensor die is composed of a semiconductor material and acts as the measuring unit.).

	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. US 20180006182 A1), modified in view of Gogolla et al. (US 20030218737 A1), herein referred to as Gogolla et al. ‘737.

Regarding claim 6 Renard et al. teaches the optical sensor module according to claim 1.

Renard et al. fails to teach, but Gogolla et al. ‘737 does teach wherein the reference path at least partially runs inside the carrier such that light emitted by the optical emitter along the reference path travels through the carrier towards the reference detector (FIG. 5, beam source 2, optics carrier 11, and reference photo diode 19, Paragraph [0045]. Teaches a system where the carrier and the housing are the same structure. Thus, the reference path between the beam source and the reference photo diode is entirely within the carrier.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optical sensor taught by Renard et al. with the unified housing and carrier taught by Gogolla et al. ‘737. The reasoning for this is that by combining the carrier and the housing into a single structure, it will predictably simplify the design of the device by only needing a single part to act in both roles.

Regarding claim 7 Renard et al., modified in view of Gogolla et al. ‘737 teaches the optical sensor module according to claim 6, wherein the carrier comprises a guiding structure to direct light along the reference path inside the carrier (Gogolla et al. ‘737, FIG. 5, beam source 2, optics carrier 11, reflecting means 18, and reference photo diode 19, Paragraph [0045]. The reflecting means acts as a guiding structure to direct light along the reference path within the carrier.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. US 20180006182 A1), modified in view of Gogolla et al. (US 20040085526 A1) herein referred to as Gogolla et al. ‘526.

Regarding claim 8 Renard et al. teaches the optical sensor module according to claim 1.

Renard et al. fails to teach, but Gogolla et al. ‘526 does teach wherein the reference path at least partially runs through a waveguide arranged between the cover section and the carrier (FIG. 14, reference light pulse train 11', Paragraph [0126]. Teaches running the reference path through an optical wave guide. Because the reference path taught by Renard et al. is entirely between the cover section and carrier, it would be obvious to arrange the wave guide in the same fashion.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optical sensor taught by Renard et al. with the wave guide taught by Gogolla et al. ‘526. The reasoning for this is that by utilizing a wave guide to direct the reference signal, the designer is granted more control over the path, and thus the placement of the reference detector. This predictably leads to a larger number of potential arrangements of the detectors.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. US 20180006182 A1), modified in view of Wong et al. (US 20140084308 A1).

Regarding claim 10 Renard et al. teaches the optical sensor module according to claim 9.

Renard et al. fails to teach, but Wong et al. does teach wherein 
the light barrier comprises a gap as optical power limiter and confines the gap between the cover section and the carrier, and/or 
the light barrier comprises a meander structure as optical power limiter, having a set of interdigitated fingers, wherein the set of interdigitated fingers comprises at least one finger connected to the housing and at least one finger connected to the carrier (FIG. 3, trenches 54a and b, Paragraphs [0027] and [0028]. Teaches a light barrier that uses interdigitated fingers connected to a cover section and carrier to attenuate power.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optical sensor taught by Renard et al. with the meander light barrier structure taught by Wong et al. The reasoning for this is that this type of structure naturally comes with several features (such as gap widths, number of fingers, and spacing) that allows for a greater degree of control in how the light is attenuated. This predictably gives the designer more control over the light that passes through the barrier.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Renard et al. US 20180006182 A1), modified in view of Braunwarth (US 6624418 B1).

Regarding claim 11 Renard et al. teaches the optical sensor module according to claim 1.

Renard et al. fails to teach, but Braunwarth does teach wherein 
a cover plate is arranged on the main surface of the cover section leaving a gap between the cover plate and the cover section (FIG. 1B, cover 4 and reflection surfaces 7a and b, Col 3 Ln 47- Col 4 Ln 10. Teaches an additional cover layer above the cover provided by the emitter and detector housing, with a gap in between.), 
an additional reference path is established between the optical emitter and the reference detector running via the gap between the cover plate and the cover section (FIG. 1B, cover 4 and reflection surfaces 7a and b, Col 3 Ln 47- Col 4 Ln 10. A portion of the emitted light is reflected between these two cover layers and acts as a reference signal.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the optical sensor taught by Renard et al. with the specific reference path taught by Braunwarth.  The reasoning for this is that a reference path located between the two cover units allows the reference signal to be completely isolated from the main signal, while keeping the overall design of the device compact by only adding a small amount of height. This predictably can reduce potential cross talk between the reference and main signals, while still ensuring a compact design. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kubacki et al. (US 20170038459 A1): Teaches a system with a main and reference detector, with a light emitter held in a separate chamber from the main detector.
Herard et al. (US 10147834 B2): Teaches an optical sensor with a main and reference detector using separate chambers.
Pierenkemper (US 6509958 B2): Teaches two embodiments of an optical sensor, one where the main detector and reference detector are separate detectors, and one where they are a single detector.
Campbell (US 20130099101 A1): Teaches a system with a main and reference detector on a common carrier with an emitter held in a separate chamber from the main detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645